       Case 1:20-cr-00195-JLS-JJM Document 23 Filed 07/06/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                      Plaintiff,
                                                     NOTICE OF MOTION

v.

                                                        Case No: 20-cr-00195(JLS)(JJM)
DAVID RUBEL,
                                      Defendants.

      SIRS:
                 PLEASE TAKE NOTICE that upon the annexed affidavit Herbert L. Greenman,
Esq., the undersigned moves this Court for an Order extending the time within which the defense
must file motions for 3 weeks for reasons set forth in the affidavit annexed hereto and made a
part hereof together with such other and further relief as to this Court may deem just and proper.
DATED: Buffalo, New York
       July 6, 2021                                          Respectfully submitted,

                                                             /s/Herbert L. Greenman
                                                             ____________________________
                                                             HERBERT L. GREENMAN, ESQ.
                                                             LIPSITZ GREEN SCIME
                                                             CAMBRIA, LLP
                                                             Counsel for Defendant
                                                             DAVID RUBEL
                                                             42 Delaware Avenue
                                                             Buffalo, New York 14202
                                                             (716) 849-1333
                                                             hgreenman@lglaw.com




      TO:        LAURA HIGGINS, ESQ.

                                                    1

      4248899, 1, 067915.0001
 Case 1:20-cr-00195-JLS-JJM Document 23 Filed 07/06/21 Page 2 of 4




           ASSISTANT UNITED STATES ATTORNEY
           138 Delaware Ave.
           Buffalo, NY 14202




4248899, 1, 067915.0001
      Case 1:20-cr-00195-JLS-JJM Document 23 Filed 07/06/21 Page 3 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

UNITED STATES OF AMERICA,
                     Plaintiff,
                                                                    AFFIDAVIT
                v.                                            Case #20-cr-00195(JLS)(JJM)


DAVID RUBEL
                       Defendants.
______________________________________
STATE OF NEW YORK             )
COUNTY OF ERIE                SS:
CITY OF BUFFALO               )

     HERBERT L. GREENMAN, Esq. being duly sworn deposes and says:

            1. I am an attorney for the defendant David Rubel.

            2. By order of United States Magistrate Judge Jeremiah J. McCarthy motions are

scheduled to be filed by Tuesday, July 6, 2021.

            3. In the interim, counsel has had numerous conversations with the government.

We have been provided with the Plea Agreement. However, we have made a number of

proposals to the Plea Agreement. It will take some time but we believe that this matter will be

resolved by a pretrial change of plea proceeding.

            4. We believe that 3 weeks would give the parties enough time to either resolve the

plea issues and schedule the matter for sentencing or to file motions.

            5. The parties agree that the speedy trial time should be excluded on the basis that

the interest of the defendant and the community in a speedy disposition of this case is

outweighed by this request.

            6. Assistant United States Laura Higgins has advised that she has no objection to

     4248899, 1, 067915.0001
       Case 1:20-cr-00195-JLS-JJM Document 23 Filed 07/06/21 Page 4 of 4




this request.

             WHEREFORE, your deponent prays that this Court rule accordingly.

DATED: July 6, 2021
       Buffalo, New York
                                                 Respectfully submitted,

                                                 /s/Herbert L. Greenman

                                                 HERBERT L. GREENMAN, ESQ.
                                                 LIPSITZ GREEN SCIME CAMBRIA, LLP
                                                 42 Delaware Avenue, Suite 300
                                                 Buffalo, NY 14202
                                                 Phone (716) 849-1333
                                                 Fax (716) 855-1580
                                                 hgreenman@lglaw.com
      Sworn to before me this 6th day
      Of July, 2021

      /s/Elizabeth M. Jagord-Ward
      __________________________
       Notary Public, State of New York
      Qualified in Erie County
      My Commission Expires October 31, 2022




                                                 1

      4248899, 1, 067915.0001
